—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about December 9, 1998, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
In this legal malpractice action, factual issues exist as to whether “but for” the law firm’s negligence, plaintiff would have prevailed in the underlying action (see, Pacesetter Communications Corp. v Solin & Breindel, 150 AD2d 232, 233, lv dismissed 74 NY2d 892). Plaintiffs account of her accident and the surrounding circumstances raised factual issues as to the landowner’s liability that were sufficient to preclude summary judgment on her malpractice claim. Concur — Williams, J. P., Rubin, Saxe and Friedman, JJ.